DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites, “non-numerical information”.  It is unclear what encompasses non-numerical information. The Specification not only does not define this term but it is not present at all. The Examiner is thus not able to determine the meets and bounds of the claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9-10, 12-15, 18-21 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and further in view of Sheehan et al. (WO01/82787 A2; enclosed herein and referred herein as Sheehan‘787) and Sheehan et al. (U.S. Patent 5,734,739 A; incorporated by reference and referred to herein as Sheenhan‘739).
Claim 1:  Cho teaches –
A system [medical image apparatus] (Figure 1), comprising 
a probe [ultrasound images are obtained from a probe] (Para 0006) configured to:
transmit ultrasound signals to a target of interest and receive echo information associated with the transmitted ultrasound signals [medical image diagnostic/capturing device that captures a specific part of a human body using ultrasound waves] (Para 0118 & 0070) and 
Examiner’s Note:  Cho does not specifically use the terms, transmit and receive.  However, based on the Disclosure of Cho the transmitting and receiving of ultrasound signals is inherent.  In order for an ultrasound probe to obtain ultrasound images wherein said probe (Para 0006) is disclosed to capture a specific part of a human body using ultrasound waves (Para 0118), the ultrasound probe would have to transmit and receive echo information to a target of interest [specific part of a human body] (Para 0118).  
at least one processing device [may be implemented on one or more computer processors] (Para 0077 & 0140 and Figure 3, Element PROCESSOR) configured to:
process the received echo information using a machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064) to generate probability information associated with the target of interest [a probability distribution of existence of each of the lesion candidates in the medical image] (Para 0035) 
process the probability information to identify the target of interest (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135) and
output image information corresponding to the target of interest based on the processed probability information (Figure 3, Element 36 and Para 0145)
output the value [display…an image along with a diagnostic result] (Para 0070)
Cho fails to teach the details regarding the probability information.  
However, Sheehan‘787 teaches – 
wherein probability information comprises a likelihood or value indicating whether a pixel or portion of an image associated with the processed information is within the target of interest [the probability that a pixel will have a quantized feature vector given that the true class is the background, the ED/ES (i.e., ED-not-ES) region, or the ES region. The background class includes all of the area outside of the boundary of the LV, while the ED/ES class represents all of the area that is inside the ED boundary but not within the ES boundary] (Page 17, Line 34 – Page 18, Line 1)
wherein when processing the probability information, the at least one processing device is configured to binarize the probability information [implements the binary morphological opening and closing smoothing of the refined ED class region image] (Page 19, Line 20-22 & 3-10 and Figure 6, Element 140, 148 & 154) or apply a lookup table to the probability information to identify pixel or portions of the image within the target of interest [LUT 116 is generated from ground truth class images derived from the training data, and from a selected number of gray scale principal components and will have a specified size that is preferably optimized. Each entry in the LUT includes three probabilities] (Page 17, Line 31-34)
calculate, based on the processed probability information, a value [compute area] [compute volume] corresponding to a measurement associated with the target of interest [classifier ES boundary in block 222 is input to blocks 258 and 262 to respectively compute a classifier ES area in a block 260 and a classifier ES volume in a block 264] (Page 22, Line 29-36 and Figure 11, Element 262 & 258) in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the details of the probability information as taught by Sheehan‘787 in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
The embodiment of Sheehan‘787 is directed to the left ventricle (Abstract).  The embodiment of Sheehan‘787, cited above, fails to specifically teach the region of interest comprises an aorta.  
However, Sheenhan‘739 teaches – 
wherein the target of interest comprises an aorta [region of interest 320 is shown to encompass an aorta 322] (Sheehan‘739 (Page 4, Line 10 -15 of Sheehan‘787; incorporates by reference Sheenhan‘739) in order to automatically determine the location of the aortic value which is important to the left ventricle determination (Col. 11, Line 40-44 and Col. 12, Line 5-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheehan‘787 to have a region of interest comprising an aorta as taught by Sheehan‘739 in order to automatically determine the location of the aortic value which is important to the left ventricle determination (Col. 11, Line 40-44 and Col. 12, Line 5-16)
Claim 2/1:  Cho teaches wherein when processing the probability information, the at least one processing device is configured to process the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135), and the at least one processing device is further configured to estimate, based on the probability information, an area associated with the target of interest [various other visual markings such as a contour line around the lesion or a color highlight may be used] (Para 0095).
Examiner’s Note:  The Examiner contends that the area of the lesion is estimated based on the contour line around the lesion.
Cho fails to teach binarization and calculating volume or area.  
However, Sheehan‘787 teaches – 
wherein when processing the probability information, the at least one processing device is configured to binarize the probability information  [implements the binary morphological opening and closing smoothing of the refined ED class region image] (Page 19, Line 20-22 & 3-10 and Figure 6, Element 140, 148 & 154) and when calculating the value, based on the binarized probability information, the value, wherein the value [compute area] [compute volume] (Page 22, Line 29-36 and Figure 11, Element 262 & 258),  corresponds to at least one of a volume or area [compute area] [compute volume] (Page 22, Line 29-36 and Figure 11, Element 262 & 258) associated with the target of interest in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the details of the probability information as taught by Sheehan‘787 in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
Claim 3/1:  Cho teaches wherein the machine learning algorithm comprises a convolutional neural network algorithm [Convolutional Neural Network (CNN)] (Para 0063).
Claim 4/1:  Cho teaches further comprising a display configured to receive the image information (Figure 3, Element 31), display the image information (Figure 3, Element 36) and display the value  [display…an image along with a diagnostic result] (Para 0070).
Claim 9/1:  Cho teaches wherein the at least one processing device is further configured to automatically determine clinical information of the subject [The relationship information may include a distance from each detected lesion candidate and each detected anatomical object] (Para 0099), and process the received echo information based on the automatically determined information (Figure 8, Element 373 and Figure 13, Element 130).
Claim 10/1:  Cho teaches wherein when processing the received echo information, the at least one processing device is configured to process the received echo information to generate output image data, process pixels associated with the output image data, determine values for each processed pixel (Para 0098), identify a peak value, and fill in an area around a point associated with the peak value to identify a portion of the target of interest (Para 0114-0116 and Figure 9 & 10).
Claim 12/1:  Cho teaches wherein the probe is configured to transmit the received echo information to the at least one processing device via a wireless interface (Para 0076).
Claim 13/1:  The embodiment of Sheehan‘787 is directed to the left ventricle (Abstract).  The embodiment of Sheehan‘787, cited above, fails to specifically teach the region of interest comprises an aorta.  
However, Sheenhan‘739 teaches – 
wherein the target of interest comprises the aorta [region of interest 320 is shown to encompass an aorta 322] (Sheehan‘739 (Page 4, Line 10 -15 of Sheehan‘787; incorporates by reference Sheenhan‘739) in order to automatically determine the location of the aortic value which is important to the left ventricle determination (Col. 11, Line 40-44 and Col. 12, Line 5-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheehan‘787 to have a region of interest comprising an aorta as taught by Sheehan‘739 in order to automatically determine the location of the aortic value which is important to the left ventricle determination (Col. 11, Line 40-44 and Col. 12, Line 5-16)
Claim 14:  Cho teaches – 
A method (Abstract) comprising:
transmitting, via an ultrasound scanner probe, ultrasound signals to a target of interest and receiving, via the ultrasound probe, echo information associated with the transmitted ultrasound signals [medical image diagnostic/capturing device that captures a specific part of a human body using ultrasound waves] (Para 0118 & 0070)
Examiner’s Note:  Cho does not specifically use the terms, transmit and receive.  However, based on the Disclosure of Cho the transmitting and receiving of ultrasound signals is inherent.  In order for an ultrasound probe to obtain ultrasound images wherein said probe (Para 0006) is disclosed to capture a specific part of a human body using ultrasound waves (Para 0118), the ultrasound probe would have to transmit and receive echo information to a target of interest [specific part of a human body] (Para 0118).  
processing the received echo information using a machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064) to generate probability information associated with the target of interest [a probability distribution of existence of each of the lesion candidates in the medical image] (Para 0035)
processing the probability information to identify the target of interest (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135) and
outputting image information corresponding to the target of interest based on the processed probability information (Figure 3, Element 36 and Para 0145)
output the value [display…an image along with a diagnostic result] (Para 0070)
Cho fails to teach the details regarding the probability information.  
However, Sheehan‘787  teaches – 
wherein probability information comprises a likelihood or value indicating whether a pixel or portion of an image associated with the processed information is within the target of interest [the probability that a pixel will have a quantized feature vector given that the true class is the background, the ED/ES (i.e., ED-not-ES) region, or the ES region. The background class includes all of the area outside of the boundary of the LV, while the ED/ES class represents all of the area that is inside the ED boundary but not within the ES boundary] (Page 17, Line 34 – Page 18, Line 1)
wherein processing the probability information, the processing the probability information comprises binarizing the probability information [implements the binary morphological opening and closing smoothing of the refined ED class region image] (Page 19, Line 20-22 & 3-10 and Figure 6, Element 140, 148 & 154) or applying a lookup table to the probability information to identify pixels or portions of the image within the target of interest [LUT 116 is generated from ground truth class images derived from the training data, and from a selected number of gray scale principal components and will have a specified size that is preferably optimized. Each entry in the LUT includes three probabilities] (Page 17, Line 31-34)
calculating, based on the processed probability information, a value [compute area] [compute volume] corresponding to a measurement associated with the target of interest [classifier ES boundary in block 222 is input to blocks 258 and 262 to respectively compute a classifier ES area in a block 260 and a classifier ES volume in a block 264] (Page 22, Line 29-36 and Figure 11, Element 262 & 258) in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the details of the probability information as taught by Sheehan‘787 in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
Claim 15/14:  Cho teaches wherein processing the probability information comprises the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135), the method further comprising estimating, based on the probability information, an area associated with the target of interest (Para 0095) and outputting the outing the value [display…an image along with a diagnostic result] (Para 0070)
Examiner’s Note:  The Examiner contends that the area of the lesion is estimated based on the contour line around the lesion.
Cho fails to teach binarization and calculating area or volume.  
However, Sheehan‘787 teaches – 
wherein when processing the probability information, the at least one processing device is configured to binarize the probability information  [implements the binary morphological opening and closing smoothing of the refined ED class region image] (Page 19, Line 20-22 & 3-10 and Figure 6, Element 140, 148 & 154) and calculating the value comprises calculating, based on the binarized probability information, the value, wherein the value [compute area] [compute volume] (Page 22, Line 29-36 and Figure 11, Element 262 & 258),  corresponds to at least one of a volume or area [compute area] [compute volume] (Page 22, Line 29-36 and Figure 11, Element 262 & 258) associated with the target of interest in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the details of the probability information as taught by Sheehan‘787 in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
Claim 18:  Cho teaches – 
 A system [medical image apparatus] (Figure 1) comprising 
a memory (Para 0139); and 
at least one processing device (Para 0139) configured to 
receive image information corresponding to a target of interest (Figure 13, Element 131 and Figure 3, Element 31) 
process the received image information using a machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064) to generate probability information associated with the target of interest [a probability distribution of existence of each of the lesion candidates in the medical image] (Para 0035) 
process the probability information to identify the target of interest (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135) and 
output image information corresponding to the target of interest based on the processed probability information (Figure 3, Element 36 and Para 0145)
output the value [display…an image along with a diagnostic result] (Para 0070)
Cho fails to teach the details regarding the probability information and target of interest.  
However, Sheehan teaches – 
wherein processing the probability information, the at least one processing device is configured to binarize the probability information [implements the binary morphological opening and closing smoothing of the refined ED class region image] (Page 19, Line 20-22 & 3-10 and Figure 6, Element 140, 148 & 154) or apply a lookup table to the probability information to identify pixel or portions of the image within the target of interest [LUT 116 is generated from ground truth class images derived from the training data, and from a selected number of gray scale principal components and will have a specified size that is preferably optimized. Each entry in the LUT includes three probabilities] (Page 17, Line 31-34)
calculate a value [compute area] [compute volume] corresponding to a measurement associated with the target of interest [classifier ES boundary in block 222 is input to blocks 258 and 262 to respectively compute a classifier ES area in a block 260 and a classifier ES volume in a block 264] (Page 22, Line 29-36 and Figure 11, Element 262 & 258) in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
second image information [compute area] [compute volume] corresponding to a measurement associated with the target of interest [classifier ES boundary in block 222 is input to blocks 258 and 262 to respectively compute a classifier ES area in a block 260 and a classifier ES volume in a block 264] (Page 22, Line 29-36 and Figure 11, Element 262 & 258)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the details of the probability information as taught by Sheehan‘787 in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
The embodiment of Sheehan‘787 is directed to the left ventricle (Abstract).  The embodiment of Sheehan‘787, cited above, fails to specifically teach the region of interest comprises an aorta.  
However, Sheenhan‘739 teaches – 
wherein the target of interest comprises an aorta [region of interest 320 is shown to encompass an aorta 322] (Sheehan‘739 (Page 4, Line 10 -15 of Sheehan‘787; incorporates by reference Sheenhan‘739) in order to automatically determine the location of the aortic value which is important to the left ventricle determination (Col. 11, Line 40-44 and Col. 12, Line 5-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheehan‘787 to have a region of interest comprising an aorta as taught by Sheehan‘739 in order to automatically determine the location of the aortic value which is important to the left ventricle determination (Col. 11, Line 40-44 and Col. 12, Line 5-16)
Claim 19/18:  Cho teaches a display (Para 0145).  Cho teaches wherein the at least one processing device is further configured to estimate, based on the processed probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135), at least one of an area associated with the target of interest [various other visual markings such as a contour line around the lesion or a color highlight may be used] (Para 0095) and output the area to a display [various other visual markings such as a contour line around the lesion or a color highlight may be used] (Para 0095).
Examiner’s Note:  The Examiner contends that the area of the lesion is estimated based on the contour line around the lesion.
Cho fails to teach binarization and calculating area or volume.  
However, Sheehan‘787 teaches – 
wherein when processing the probability information, the at least one processing device is configured to binarize the probability information  [implements the binary morphological opening and closing smoothing of the refined ED class region image] (Page 19, Line 20-22 & 3-10 and Figure 6, Element 140, 148 & 154) and calculating the value comprises calculating, based on the binarized probability information, the value, wherein the value [compute area] [compute volume] (Page 22, Line 29-36 and Figure 11, Element 262 & 258),  corresponds to at least one of a volume or area [compute area] [compute volume] (Page 22, Line 29-36 and Figure 11, Element 262 & 258) in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the details of the probability information as taught by Sheehan‘787 in order to have an automated method (Abstract) with an accuracy approaching that of an expert skill in the in evaluating such images and accomplishes the method faster than a human expert (Page 14, Line 5-12)
Claim 20/18:  Cho teaches wherein the machine learning algorithm comprises a convolutional neural network algorithm [Convolutional Neural Network (CNN)] (Para 0063) and the memory stores instructions [memory is a medium that stores computer-readable software] to execute the convolutional neural network algorithm (Para 0139).
Claim 21/18:  Cho teaches further comprising a probe (Para 0006) configured to: 
transmit ultrasound signals to the target of interest and receive echo information associated with the transmitted ultrasound signals [medical image diagnostic/capturing device that captures a specific part of a human body using ultrasound waves] (Para 0118 & 0070) and 
Examiner’s Note:  Cho does not specifically use the terms, transmit and receive.  However, based on the Disclosure of Cho the transmitting and receiving of ultrasound signals is inherent.  In order for an ultrasound probe to obtain ultrasound images wherein said probe (Para 0006) is disclosed to capture a specific part of a human body using ultrasound waves (Para 0118), the ultrasound probe would have to transmit and receive echo information to a target of interest [specific part of a human body] (Para 0118).   
forward the echo information to the at least one processing device (Figure 3, Element 31 & PROCESSOR) 
wherein the at least one processing device is further configured to generate, using the machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064), the image information corresponding to the target of interest based on the echo information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135).
Claim 23/1:  Cho teaches output non-numerical information associated with the target of interest based o the processed probability information [various other visual markings such as a contour line around the lesion or a color highlight may be used] (Para 0095).

Claim(s) 5, 11 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1); Sheehan et al. (WO01/82787 A2) and Sheehan et al. (U.S. Patent 5,734,739 A) and further in view of Carneiro et al. (U.S. Patent Application 2009/0093717 A1).
Claim 5/4/1 & 16/14:  Cho teaches wherein the display is further configured to simultaneously display image data corresponding to the received echo information and the image information corresponding to the target of interest (Para 0145).  Sheehan‘787 teaches ultrasound imaging (Page 13, Line 7).
Cho, Sheehan‘787 and Sheenhan‘739 fail to teach B-mode image data.  However, Carneiro teaches B-mode image data (Para 0022) as one of many known types of ultrasound imaging (Para 0022) that can be processed for machine learning and/or learnt algorithms (Para 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho, Sheehan‘787 and Sheenhan‘739  to include the B-mode as taught by Carneiro as one of many known types of ultrasound imaging (Para 0022) that can be processed for machine learning and/or learnt algorithms (Para 0029).
Claim 11/1:  Cho teaches wherein when processing the received echo information, the at least one processing device is configured to identify transmitted ultrasound signals (Figure 3, Element 31 & 33) and generate the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135).
Cho, Sheehan‘787 and Sheenhan‘739 fail to teach higher order harmonic information with respect to a frequency.  However, Carneiro teaches higher order harmonic information with respect to a frequency associated with the transmitted ultrasound signals (Para 0022) as one of many known types of ultrasound imaging (Para 0022) that can be processed for machine learning and/or learnt algorithms (Para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho, Sheehan‘787 and Sheenhan‘739 to include the harmonic information as taught by Carneiro as one of many known types of ultrasound imaging (Para 0022) that can be processed for machine learning and/or learnt algorithms (Para 0029).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and Sheehan et al. (WO01/82787 A2) and Sheehan et al. (U.S. Patent 5,734,739 A) and further in view of Verathon (Verathon (2016, February 23). BLADDERSCAN BVM 9500: Operations & Maintenance Manual. Retrieved March 21, 2021, from https://www.verathon.com/wp-content/uploads/product_docs/0900-1596-xx-60.pdf; previously enclosed).
Claim 6/1:  Cho, Sheehan‘787 and Sheenhan‘739  fail to teach aiming instructions.  However, Verathon teaches wherein the at least one processing device is further configured to generate aiming instructions for directing the probe to the target of interest (Product Description) in order to guide the operator into optimal probe placement (Product Description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho, Sheehan‘787 and Sheenhan‘739  to include the aiming instructions as taught by Verathon in order to guide the operator into optimal probe placement (Product Description).
Claim 7/1:  Cho, Sheehan‘787 and Sheenhan‘739 teach various anatomy but fail to teach specific the bladder.  However, Verathon teaches wherein the target of interest comprises a bladder (Title) in order to provide a non-invasive measurements of the bladder volume, thickness and weight (Product Description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho, Sheehan‘787 and Sheenhan‘739 to include the bladder as taught by Verathon in order to provide a non-invasive measurements of the bladder volume, thickness and weight (Product Description).

Claim(s) 8, 17 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1); Sheehan et al. (WO/0812787 A2) and Sheehan et al. (U.S. Patent 5,734,739 A) and further in view of Ishizu et al. (U.S. Patent Application 2015/0070385 A1).
Claim 8/1:  Cho teaches the at least one processing device (Para 0077 & 0140 and Figure 3, Element PROCESSOR).  Cho, Sheehan‘787 and Sheenhan‘739 fails to teach the details of receive information.  However, Ishizu teaches wherein the at least one processing device is further configured to receive information comprising at least one of gender information for a subject, information indicating age information [An calculation based on the age] (Para 0086), and process the received echo information based on the received information [unit 510 acquires, from the data server 560, the three-dimensional image data of each subject…information of the age] (Page 0077) in order to provide a technique for deriving support information being used without using many pieces of measurement information for a reduction in load by a computer (Para 0008 & 0005)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho, Sheehan‘787 and Sheenhan‘739 to include the details of the received information as taught by Ishizu in order to provide a technique for deriving support information being used without using many pieces of measurement information for a reduction in load by a computer (Para 0008 & 0005).
Claim 17/14:  Cho, Sheehan‘787 and Sheenhan‘739 fails to teach the details of receive information.  However, Ishizu teaches a method further comprising receiving, prior to transmitting the ultrasound signals to the target of interest (Figure 6, S6005 & S6010), information comprising at least one of age information for the subject [An calculation based on the age] (Para 0086) and processing the received echo information based on the received information  [unit 510 acquires, from the data server 560, the three-dimensional image data of each subject…information of the age] (Page 0077)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho, Sheehan‘787 and Sheenhan‘739 to include the details of the received information as taught by Ishizu in order to provide a technique for deriving support information being used without using many pieces of measurement information for a reduction in load by a computer (Para 0008 & 0005).
Claim 22/1:  Cho, Sheehan‘787 and Sheenhan‘739 fails to teach the details of receive information.  However, Ishizu teaches receive information comprising at least one of medical history information of a subject [An calculation based on the age] (Para 0086) and process the received echo information based on the received information  [unit 510 acquires, from the data server 560, the three-dimensional image data of each subject…information of the age] (Page 0077)
Examiner’s Note:  Medical history is interpreted as encompassing age information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho, Sheehan‘787 and Sheenhan‘739 to include the details of the received information as taught by Ishizu in order to provide a technique for deriving support information being used without using many pieces of measurement information for a reduction in load by a computer (Para 0008 & 0005).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on the way the references are being applied.  Any remaining relevant arguments will be addressed.

Claim 1-4 9, 10, 12 and 14
	The Applicant submitted arguments with respect to Cho and Collins.  However, Collins is not relied on in the rejection above.
The rejection is now:
Claim(s) 1-4, 9-10, 12-15, 18-21 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and further in view of Sheehan et al. (WO01/82787 A2; enclosed herein and referred herein as Sheehan‘787) and Sheehan et al. (U.S. Patent 5,734,739 A; incorporated by reference and referred to herein as Sheenhan‘739).

Claim 5, 11 and 16
The Applicant submitted arguments with respect to Cho, Collins and Carneiro.  However, Collins is no longer relied on for teaching the limitation in the rejection above.  The rejection is now:
Claim(s) 5, 11 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1); Sheehan et al. (WO01/82787 A2) and Sheehan et al. (U.S. Patent 5,734,739 A) and further in view of Carneiro et al. (U.S. Patent Application 2009/0093717 A1).

Claim 6 and 7
The Applicant submitted arguments with respect to Cho.  However, Cho is no longer relied on for teaching the limitation in the rejection above.  
The rejection is now:
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and Sheehan et al. (WO01/82787 A2) and Sheehan et al. (U.S. Patent 5,734,739 A) and further in view of Verathon (Verathon (2016, February 23)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793